                   Case 21-10527-JTD     Doc 361       Filed 04/28/21     Page 1 of 6




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE


                                               )
    In re:                                     )           Chapter 11
                                               )
    CARBONLITE HOLDINGS LLC, et al., 1         )           Case No. 21-10527 (JTD)
                                               )           (Jointly Administered)
                           Debtors.            )
                                               )            Rel. Dkt. No. 112, 266, 269, 332



                  OBJECTION OF UNISENSOR USA, INC. TO DEBTORS’
               NOTICE OF PROPOSED ASSUMPTION AND ASSIGNMENT OF
             DESIGNATED EXECUTORY CONTRACTS AND UNEXPIRED LEASES

             Unisensor USA, Inc. (“Unisensor”) hereby submits this objection (the “Cure Claim

Objection”) to the Proposed Cure Amount (defined below) that the above-captioned debtors and

debtors in possession have proposed to pay in connection with the potential assumption and

assignment of the Service Contract (defined below). In support of this Cure Claim Objection,

Unisensor respectfully shows the Court as follows:

                                      FACTUAL BACKGROUND

             A.    Unisensor’s Service Contract with the Debtors.

             1.    On or about November 6, 2017, Debtor, CarbonLite Recycling, LLC

(“CarbonLite”), entered into a Service Contract with Unisensor (the “Service Contract”) wherein

Unisensor agreed to provide repair and maintenance services and related parts to CarbonLite




1
        The Debtors in these cases, along with the last four digits of each Debtor’s federal tax
identification number, are: CarbonLite Holdings LLC (8957); CarbonLite Industries LLC (3596);
CarbonLite P Holdings, LLC (8957); CarbonLite P, LLC (5453); CarbonLite PI Holdings, LLC
(8957); CarbonLite Pinnpack, LLC (8957); CarbonLite Recycling Holdings LLC (8957);
CarbonLite Recycling LLC (3727); CarbonLite Sub-Holdings, LLC (8957); Pinnpack P, LLC
(8322); and Pinnpack Packaging, LLC (9948). The address of the Debtors’ corporate headquarters
is 10250 Constellation Blvd., Los Angeles, CA 90067.


                                                   1
                    Case 21-10527-JTD       Doc 361      Filed 04/28/21      Page 2 of 6




related        to   equipment     that    CarbonLite     purchased    from     Unisensor’s    affiliate,

Unisensor Sensorsysteme GmbH, which equipment is located at the Debtors’ Dallas facility.

A true and correct copy of the Service Contract is attached to this Cure Claim Objection as

Exhibit A.

          2.        The original term of the Service Contract was September 1, 2017 through August

31, 2020, but the term automatically extends for a year unless terminated three months prior to its

anniversary. See Service Contract § 8. Accordingly, the Service Contract is executory, and it does

not expire until August 31, 2021 at the earliest.

          B.        Debtors’ Bankruptcy Cases and the Proposed Assumption and Assignment of
                    the Service Contract.

          3.        On March 8, 2021 (the “Petition Date”), the Debtors each filed voluntary petitions

for relief under chapter 11 of title 11 of the United States Code (the “Bankruptcy Code”) in the

United States Bankruptcy Court for the District of Delaware (the “Court”).

          4.        On March 18, 2021, in connection with the proposed sale of all or substantially all

of the Debtors’ assets to one or more purchasers (the “Sales Transaction”), the Debtors filed a

motion [Docket No. 112] (the “Bidding Procedures Motion”), which sought, among other things,

approval of procedures for the proposed assumption and assignment of the Debtors’ various

executory contracts and unexpired leases in connection with the Sales Transaction

(the “Assumption and Assignment Procedures”).

          5.        On April 9, 2020, the Court entered an order [Docket No. 266] (the “Bidding

Procedures Order”), which, among things, approved the Bidding Procedures Motion and the

Assumption and Assignment Procedures set forth therein.

          6.        Pursuant to the Bidding Procedures Order, on or about April 9, 2021, the Debtors

filed their Notice of Proposed Assumption and Assignment of Designated Executory Contracts or



                                                     2
              Case 21-10527-JTD         Doc 361      Filed 04/28/21     Page 3 of 6




Unexpired Leases [Docket No. 269] (the “Assumption Notice”). On Schedule A attached of the

Assumption Notice the Debtors identified the Service Contract (Contract No. 449) as potential

contract that the Debtors may assume and assign as part of the Sales Transaction. The Assumption

Notice indicated a cure amount for the Service Contract of $133,973.69.

       7.      On April 21, 2021, the Debtors filed their First Supplemental Notice of Proposed

Assumption and Assignment of Designated Executory Contracts or Unexpired Leases

[Docket No. 332] (the “Revised Assumption Notice”). Schedule B of the Revised Assumption

Notice the Debtors identified the Service Contract (Contract No. 449) as potential contract that the

Debtors may assume and assign as part of the Sales Transaction, but indicated a cure amount for

the Service Contract of $0.00 (the “Proposed Cure Amount”).

       8.      The Assumption Notice and the Revised Assumption Notice provide that any

objections to the Proposed Cure Amount must be filed prior to April 30, 2021 at 4:00 p.m.

(Eastern).

       C.      Amounts Owed by CarbonLite to Unisensor under the Service Contract.

       9.      The Debtors currently owe Unisensor $141,704.00 (the “Unpaid Fees”) for services

rendered and parts delivered to the Debtors in connection with such services under the

Service Contract.

       10.     The Unpaid Fees are evidenced by the following invoices (collectively,

the “Invoices”):

       (i)     Invoice I20140615 dated February 28, 2019, in the amount of $86,491.04 for the

               service period of September 2018 through August 2019, with an unpaid balance of

               $506.04;




                                                 3
               Case 21-10527-JTD        Doc 361     Filed 04/28/21     Page 4 of 6




       (ii)    Invoice I20140627 dated April 17, 2019 in the amount of $3,276.10 for spare parts

               shipped to the Dallas facility, with an unpaid balance of $3,276.10;

       (iii)   Invoice I20140785 (A and B) 2 dated March 11, 2020, in the total amount of

               $86,260.76 for the service period of September 2019 through August 2020, with an

               unpaid balance of $86,260.76;

       (iv)    Invoice I20140903 dated October 16, 2020, in the amount of $5,945.58 for parts

               installed on a service trip, with an unpaid balance of $ 5,945.58; and

       (v)     Invoice I20140981 dated February 4, 2021, in the amount of $45,715.52 for the

               service period of September 2020 through August 2021, with an unpaid balance of

               $45,715.52.

True and correct copies of the Invoices are attached to this Cure Claim Objection as Exhibit B.

                                          OBJECTION

       11.     As set forth above, the Debtors have not paid Unisensor for certain services

rendered and parts delivered to CarbonLite under the Service Contract, which make up the

Unpaid Fees.

       12.     To the extent that the Debtors seek to assume and assign the Service Contract, the

Debtors are required to pay the sum of at least $141,704.00 (the “Corrected Cure Amount”) 3 to




2
       At the Debtors’ request, invoice I20140785 was broken into two equal invoices – A and B.
Both of these invoices remain unpaid.
3
        To the extent that Unisensor performs any additional services or provides the Debtors with
any additional parts in connection with those services under the Service Contract between the date
of this Cure Claim Objection and closing of the Sales Transaction that involves the assumption
and assignment of the Service Contract, Unisensor reserves the right to increase the Corrected
Cure Amount to account for any such unpaid services and/or parts.


                                                4
              Case 21-10527-JTD         Doc 361       Filed 04/28/21   Page 5 of 6




Unisensor in order to pay for the Unpaid Fees and cure CarbonLite’s defaults under the

Service Contract as required by 11 U.S.C. § 365(b).

       13.     Unisensor objects to the Proposed Cure Amount and any proposed assumption and

assignment of the Service Contract to the extent that any proposed order approving such

assumption and assignment fails to provide that the Debtors or the proposed purchaser/assignee

shall pay Unisensor the Corrected Cure Amount at closing.

       14.     Unisensor does not object to the proposed assumption and assignment of the

Service Contract; provided that, it is paid the Corrected Cure Amount, and provided further that,

the proposed purchaser/assignee assumes each and every one of the Debtors’ obligations under the

Service Contract through the expiration of the Service Contract.

       WHEREFORE, Unisensor respectfully requests that the Court: (i) enter an order

determining that Unisensor is entitled to the payment of the Corrected Cure Amount at closing as

a condition of the assumption and assignment of the Service Contract; (ii) enter an order directing

the Debtors or the purchaser/assignee to pay Unisensor the Corrected Cure Amount in the amount

of at least $141,704.00 at closing (of the Sales Transaction related to the assumption and

assignment of the Service Contract), to the extent that the Debtors are authorized to assume or

assign the Service Contract; and (iii) grant Unisensor such other and further relief as this Court

may deem just and proper.




                                                5
             Case 21-10527-JTD   Doc 361     Filed 04/28/21    Page 6 of 6




Dated: April 28, 2021                Respectfully submitted,


                                     SMITH KATZENSTEIN & JENKINS LLP

                                        /s/ Kathleen M. Miller
                                     Kathleen M. Miller (DE ID 2898)
                                     1000 West Street, Suite 1501
                                     P.O. Box 410
                                     Wilmington, Delaware 19801
                                     Tel: (302) 652-8400
                                     Email: kmiller@skjlaw.com


                                     -and-

                                     ARNALL GOLDEN GREGORY LLP

                                     Sean C. Kulka
                                     Georgia Bar No. 648919
                                     171 17th Street NW, Suite 2100
                                     Atlanta, Georgia 30363-1031
                                     Tel.: (404) 873-8500
                                     Fax: (404) 873-8683
                                     Email: sean.kulka@agg.com

                                     Counsel for Unisensor USA, Inc.




                                        6
